Name: Commission Regulation (EEC) No 3210/92 of 3 November 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 11 . 92 Official Journal of the European Communities No L 320/5 COMMISSION REGULATION (EEC) No 3210/92 of 3 November 1992 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 6 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1992. For the Commission Christiane SCRIVENER Member of the Commission (  ) OJ No L 154, 13 . 6. 1981 , p. 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6. No L 320/6 Official Journal of the European Communities 5. 11 . 92 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59] 1.20 0702 00 101 0702 00 90j 1.30 0703 1019 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 10 ] ex 0704 10 901 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1.100 ex 0704 90 90 1.110 0705 11 10 ] 070511 90 ] 1.120 ex 0705 29 00 1.130 ex 070610 00 1.140 ex 0706 90 90 1.150 0707 00 11 0707 00 19 1.160 0708 10 10 ! 0708 10 90 | 1.170 1.170.1 0708 20 10 0708 20 90 1.170.2 0708 20 10 0708 20 90 1.180 ex 0708 90 00 1.190 0709 10 00 1.200 1.200.1 ex 0709 20 00 1.200.2 ex 0709 20 00 1.210 0709 30 00 1.220 ex 0709 40 00 1.230 0709 51 30 1.240 0709 60 10 1.250 0709 90 50 1.260 0709 90 70 1.270 ex 0714 20 10 2.10 ex 0802 40 00 2.20 ex 0803 00 10 2.30 ex 0804 30 00 2.40 ex 0804 40 10 ex 0804 40 90 New potatoes 15,54 656 122,41 31,88 107,21 3877 11,94 24100 35,92 10,93 Tomatoes 88,72 3588 670,29 174,38 591,67 22652 66,23 149079 196,25 72,38 Onions (other than seed) 11,59 469 87,61 22,79 77,34 2961 8,65 19487 25,65 9,46 Garlic 175,61 7103 1326,77 345,16 1171,14 44838 131,11 295085 388,46 143,28 Leeks . 30,35 1276 240,49 61,99 211,30 7174 23,24 46691 69,78 21,59 Cauliflowers 31,88 1340 252,88 65,14 221,09 7537 24,43 48965 73,34 22,77 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 White cabbages and red cab- 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 bages Sprouting broccoli or calabrese 132,49 5 350 1 003,48 259,79 882,38 33799 99,00 228490 292,51 106,85 (Brassica oleracea var. italica) Chinese cabbage 39,75 1677 314,32 81,49 274,48 9909 30,51 61684 91,79 27,92 Cabbage lettuce (head lettuce) 105,73 4277 798,83 207,82 705,13 26996 78,94 177667 233,88 86,27 Endives 22,96 965 182,14 46,92 159,25 5429 17,59 35268 52,83 16,40 Carrots 29,52 1246 232,51 60,55 203,65 7364 22,69 45777 68,23 20,76 Radishes 76,03 3212 604,06 156,14 526,58 18296 58,48 117341 175,57 53,25 Cucumbers 54,38 2199 410,83 106,87 362,64 13883 40,59 91371 120,28 44,36 Peas (Pisum sativum) 279,76 11316 2113,59 549,86 1 865,67 71428 208,86 470082 618,83 228,25 Beans : Beans (Vtgna spp., Phaseolus 924g 3741 69872 18177 616&gt;76 23613 69,04 155403 204,57 75,45 Beans (Phaseolus ssp., vulga - 13030 52?Q 9g439 256,09 868,92 33267 97,27 218936 288,21 106,31 rts var. Compressus Savt) ' ' ' ' Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 Globe artichokes 71,30 3008 563,82 146,17 492,35 17775 54,73 110648 164,65 50,09 Asparagus :  green 258,24 10445 1951,00 507,56 1722,15 65933 192,80 433918 571,23 210,69  other 322,29 13036 2434,85 633,43 2149,24 82285 240,61 541531 712,89 262,95 Aubergines (egg-plants) 88,89 3595 671,56 174,71 592,79 22695 66,36 149362 196,62 72,52 Ribbed celery (Apium graveo- 62,23 2627 490,12 127,65 429,28 15523 47,83 96494 143,84 43,77 lens var. dulce) Chantarelles 1419,0 57401 10720,9 2789,11 9463,39 362312 1059,4 2384427 3138,97 1 157,8 Sweet peppers 55,75 2255 421,19 109,57 371,78 14234 41,62 93677 123,32 45,48 Fennel 40,06 1692 318,24 82,26 277,42 9639 30,81 61820 92,50 28,05 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 Sweet potatoes, whole, fresh 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 (intended for human consumption) Chestnuts (Castanea spp.), 136,06 5503 1027,97 267,43 907,39 34740 101,58 228630 300,98 111,01 fresh Bananas (other than plantains), 40,47 1637 305,76 79,54 269,89 10333 30,21 68004 89,52 33,02 fresh Pineapples, fresh 35,58 1439 268,80 69,93 237,27 9084 26,56 59783 78,70 29,02 Avocados, fresh 111,06 4492 839,06 218,28 740,64 28 356 82,91 186614 245,66 90,61 No L 320/75. 11 . 92 Official Journal of the European Communities Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 70 ]ex 0805 20 90 ] 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 11 0806 10 15 0806 10 19 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 3uavas and mangoes, fresh 130,33 5271 984,63 256,15 869,13 33275 97,30 218991 288,29 106,33 Sweet oranges, fresh :  Sanguines and semi-san- 1776 746 13959 36^3 122)40 4458 13,61 27429 40,84 12,80 guines  Navels, Navelines, Nave ­ lates, Salustianas Vernas, 335? 135g 253,63 65,98 223,88 8571 25,06 56410 74,26 27,39 Valencia lates, Maltese, ' Shamoutis, Ovalis, Trovita and Hamlins  Others 27,64 1118 208,82 5432 184,33 7057 20,63 46444 61,14 22,55 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines 73,09 2956 552,19 143,65 487,42 18661 54,56 122812 161,67 59,63  Monreales and Satsumas 58,39 2362 441,15 114,76 389,40 14908 43,59 98116 129,16 47,64  Mandarins and wilkings 57,76 2438 454,90 118,47 398,43 14408 44,40 89 560 133,50 40,62  Tangerines and others 63,56 2571 480,19 124,92 423,87 16228 47,45 106800 140,59 51,85 Lemons (Citrus limon, Citrus 48,40 1957 365,67 95,13 322,78 12357 36,13 81328 107,06 39,49 limonum), fresh Limes (Citrus aurantifolia), 135,13 5466 1020,93 265,60 901,17 34502 100,89 227063 298,91 110,25 fresh Grapefruit, fresh :  white 40,07 1 621 302,77 78,76 267,26 10232 29,92 67340 88,65 32,69  pink 80,84 3270 610,75 158,89 539,11 20640 60,35 135836 178,82 65,95 Table grapes 76,30 3086 576,50 149,98 508,88 19482 56,97 128219 168,79 62,26 Water-melons 17,61 737 138,27 35,81 121,55 4433 13,48 27243 40,36 12,75 Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey 36,46 1 474 275,46 71,66 243,15 9 309 27,22 61266 80,65 29,74 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral , Futuro  other 97,73 3953 738,35 192,08 651,74 24952 72,96 164217 216,18 79,73 Apples 31,37 1269 237,02 61,66 209,21 8010 23,42 52715 69,39 25,59 Pears *Pears  Nashi (Pyrus Pyr^ ° 242,94 9826 1835'38 477&gt;48 1 620,09 62026 181,37 408 204 537,37 198,21 Other 55,49 2 244 419,22 109,06 370,05 14167 41,42 93239 122,74 45,27 Apricots 32,40 1 360 254,53 66,06 223,20 8129 24,82 50014 74,48 23,34 Cherries 79,83 3352 627,19 162,79 549,98 20031 61,15 123238 183,53 57,51 Peaches 176,74 7149 1335,30 347,38 1178,67 45126 131,95 296982 390,96 144,20 2.120.2 ex 0807 10 90 2.130 0808 10 91 ] 0808 10 93 0808 10 99] 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.150 0809 10 00 2.160 0809 20 10 0809 20 90 2.170 ex 0809 30 00 No L 320/8 Official Journal of the European Communities 5. 11 . 92 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 2.190 0809 40 11 0809 40 19 2.200 0810 10 10 0810 10 90 2.205 0810 20 10 2.210 0810 40 30 2.220 081090 10 2.230 ex 0810 90 80 2.240 ex 0810 90 80 2.250 ex 0810 90 30 Nectarines 54,80 2222 417,68 107,76 364,34 13899 41,12 94671 121,37 43,83 Plums 94,22 3 811 711,87 185,19 628,37 24057 70,34 158327 208,43 76,88 Strawberries 370,41 14983 2798,40 728,01 2470,15 94571 276,54 622387 819,34 302,21 Raspberries 1686,7 71352 13344,9 3467,96 11 643,45 414 554 1 296,5 2611963 3905,77 1 180,3 Fruit of the species Vaccinium 161,42 6779 1268,11 329,16 1 111,99 40501 123,65 249172 371,08 116,29 myrtillus Kiwi fruit (Actinidia chinensis 96,28 3894 727,39 189,23 642,07 24582 71,88 161778 212,97 78,55 Planch.^ Pomegranates 95,26 3853 719,72 187,24 635,30 24322 71,12 160072 210,72 77,72 Khakis (including Sharon 108,93 4406 823,01 214,11 726,47 27813 81,33 183045 240,97 88,88 fruit) Lychees 492,92 20190 3 808,61 977,07 3 341,06 124068 370,46 824805 1100,55 373,96